Citation Nr: 1138892	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  99-08 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Esq.


WITNESS AT HEARING ON APPEAL

The appellant and her daughter
ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1944 to June 1946 and from October 1950 to August 1952.  He died in October 1997.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 1998 decision of the VA Regional Office (RO) in Boston, Massachusetts.  

The appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2008.  

The Board notes that the procedural history of this case is a lengthy one, involving multiple decisions by the Board and appeals to and remands from the United States Court of Appeals for Veterans Appeals (Court).  The case was most recently before the Board in June 2008 at which time the Board denied entitlement to DIC benefits pursuant to 38 U.S.C.A.§ 1151 and determined that new and material evidence had not been presented to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death.  The appellant appealed that decision to the Court and in a February 2011 memorandum decision, the Court vacated the June 2008 Board decision and remanded the matters for further development.  Specifically, with respect to the appellant claim of entitlement to DIC benefits pursuant to section 1151, the Court found that a March 2006 opinion by an independent medical expert (IME) was inadequate for rating purposes.  

Regarding the appellant's claim of entitlement to service connection for the cause of the Veteran's death, the Court found that the Board had erred in finding that a December 1998 RO decision, which had denied service connection for the cause of the Veteran's death, was final because a timely appeal as to that issue was not perfected.  The Court noted that on her May 1999 VA Form 9 (Appeal to the Board of Veterans' Appeals), the appellant had checked the box indicating that she wanted to appeal all issues listed in the statement of the case (SOC), which included as an issue service connection for the cause of the Veteran's death.  Although the appellant provided reasons for disagreement with the RO decision only as to her claim for DIC benefits under section 1151, the Court noted that in response to an August 2000 supplemental SOC (SSOC), the appellant's representative submitted a statement identifying the issues on appeal as both entitlement to service connection for the cause of the Veteran's death and entitlement to DIC benefits pursuant to 38 C.F.R. § 3.358.  It was argued that the Veteran's service-connected dementia significantly and materially contributed to his decision to reject further possible treatment of his cancer, which in turn ultimately contributed to his cause of death.  

The Court, citing to Evans v. Shinseki, 25 Vet. App. 7 (2011), concluded that the appellant had filed a timely Substantive Appeal as to the claim of service connection for the cause of the Veteran's death when she submitted the May 1999 VA Form 9 and checked the box indicating her desire to appeal all issue listed in the SOC.  Because the appellant did not affirmatively confirm a desire to abandon her right to appeal the section 1310 claim, as evidenced by the response to the subsequent SSOC, the Court found that the Board was obligated to consider the merits of the appellant's claim of service connection for the cause of the Veteran's death.  The Court further found that it was error for the Board to require new and material evidence to reopen that claim.  The Court therefore vacated the Board's June 2008 decision regarding the appellant's claim to reopen a previously denied claim of service connection for the death of the Veteran and remanded that matter to the Board with instructions for further development to be provided by the agency of original jurisdiction (AOJ).

In light of the Court's February 2011 decision, the Board has characterized the issue on appeal as an original claim of service connection for the cause of the Veteran's death, as reflected on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Here, the appellant is seeking service connection for the cause of the Veteran's death for the purposes of DIC benefits under 38 U.S.C.A. § 1310, as well as entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151.

Pursuant to 38 U.S.C.A § 1310, DIC benefits are paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2002); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed.Cir.2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

Moreover, when a veteran suffers additional disability or death as the result of hospital care, medical or surgical treatment, or an examination furnished by the VA, benefits are payable in the same manner as if such disability, aggravation, or death were service-connected.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.358 (2011).  With claims filed on or after October 1, 1997, as here, a showing of negligence or fault is required for compensation under 38 U.S.C.A. § 1151.  See Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996) (amending section 1151 to incorporate fault requirement and providing that those amendments were made applicable only to claims filed on or after October 1, 1997).  Thus, to obtain benefits under 38 U.S.C. § 1151(a), a claimant must show: (1) a "qualifying additional disability," (2) directly caused by the treatment furnished by VA, and (3) a proximate cause that is either a fault on the part of VA or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1) (2011).  To establish that the proximate cause of a qualifying additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the claimant must show either (1) that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or (2) that VA furnished the care, treatment, or examination without the veteran's informed consent. 38 C.F.R. § 3.361(d)(1).

The evidence of record shows that the Veteran was diagnosed as having bladder cancer in May 1995.  In July and August of 1995, he was hospitalized at a VA facility for chemotherapy administration.  A May 1997 VA hospital report indicates that the Veteran refused subsequent chemotherapy or surgery.  At that time, the Veteran underwent a blood transfusion to stabilize his hematocrit and irrigation of the bladder.  The examiner noted that the Veteran had a history of chronic gross hematuria and anemia secondary to bladder cancer.  He was placed on a "do not resuscitate" status at that time.  

In June 1997, the Veteran underwent radiation therapy.  A history of chronic hematuria of about two years' duration was recorded, but the Veteran stated that it had increased in quantity about one week prior to his May 1997 hospitalization.  Evaluation of the bladder was limited due to lack of distention, but the bladder appeared to be 80 percent filled with a solid mass.  In view of the local advanced transitional cell bladder carcinoma, the Veteran was referred for radiation therapy for palliative care.  

The Veteran was thereafter readmitted to a VA facility in July 1997, at which time he again refused chemotherapy and surgical intervention.  By the time of his July 1997 admission, the Veteran's bladder cancer had metastasized to his left ischial spine, lung, and possibly the ribs.  The Veteran's condition was manifested by increasing lethargy, confusion, severe depression, and shortness of breath.  Gross hematuria was noted.  Treatment records note that he fell on two occasions in early August 1997, but no residual injury was found.  Prior to the Veteran's death, his wife was notified that he was terminally ill and that, although he had been treated aggressively, this would not change the course of his outcome.  

The Veteran was mechanically ventilated and remained on high dose pressors until October [redacted], 1997, when he was found to be unresponsive.  His cause of death was noted be cardiac arrest, which was due to or a consequence of metastatic bladder cancer.  Findings in a November 1997 autopsy report included large cell, poorly differentiated carcinoma involving the urinary bladder and all five lobes of the lung; pulmonary emphysema; mild, patchy inflammatory infiltrate of lung bilaterally; and pleural effusions and adhesions.

In December 1997, the appellant filed a claim for DIC and accrued benefits.  In a December 1998 rating decision, the RO denied service connection for the cause of the Veteran's death; denied DIC benefits under 38 U.S.C.A § 1318; and denied DIC benefits under 38 U.S.C. § 1151.  However, in a separate decision dated that same day, the RO granted accrued benefits based upon a claim for section1151 benefits for dementia and assigned a 100% disability rating for "impairment of intellectual functions, orientation, memory and judgment, and lability and shallowness of affect which produces total social and industrial inadaptability."  The RO found that the Veteran's chemotherapy treatment was implicated in causing his abnormal mental status, noting that VAMC records from May to September 1995 showed that prior to such treatment, "there was no indication of dementia and he was employed as a draftsman for the MBTA [(Massachusetts Bay Transportation Authority)]."  The RO explained that records showed that after chemotherapy, the Veteran had complained of generalized weakness, confusion, forgetfulness, memory loss, difficulty with concentrating, and sluggish speech, and a neurology note indicated dementia with poor concentration, poor cognition, terrible calculation ability, and poor executive function.

Throughout the pendency of her appeal, the appellant has proffered several theories of entitlement to DIC benefits under both section 1310 and section 1151.  In an August 2000 statement, the appellant asserted that the Veteran's death was hastened by the lack of proper treatment for left hip pain and pneumonia, the use of blood thinners, two falls in August 1997, and the use of physical restraints in October 1997 that were described as a "traumatic assault."  The appellant also insisted that metastatic bone disease was not found upon autopsy.  She characterized the conduct of the Veteran's physicians as "gross negligence."

In an August 2002 brief, the appellant argued that while the Veteran was hospitalized, the following incidents took place:  (1) The Veteran was assaulted on October 6, 1997, and forced to take a sputum culture, resulting in a mouth tear, cut over the eye and skin tears; (2) the Veteran's left hip pain was incorrectly diagnosed; (3) the Veteran's pneumonia, diagnosed on October 24th, should have been treated earlier than October 27th, and that this delay resulted in additional disability leading to death; (4) the Veteran was given transfusions that did not follow instructions to use irradiated blood components/leukoreduced blood components; (5) chemotherapy was stopped by recommendation of the hospital; (6) there was inadequate treatment following the Veteran's falls in early August 1997; (7) the VAMC failed to follow the Veteran's advanced directive to provide him care, and instead listed him as DNR/DNI; (8) the VAMC failed to properly observe the Veteran during the night, finding him only once his life signs had stopped; and (9) the VAMC treated DVT (deep vein thrombosis) with blood thinners even though the Veteran did not have a DVT.  

In November 2004, the appellant argued that it was as likely as not that the Veteran had contracted a parasitic infection during military service that, over a period of years, developed into squamous cell carcinoma of the bladder, leading to his October 1997 death.  She asserted that the service records and history lead one to conclude that his death developed as a result of an in-service infection of a parasite, known as schistosomiasis, by coming in contact with infested waters while serving aboard ship and that the infection presented as irritative bladder symptoms and hematuria following separation from service. 

In January 2006, medical treatises and articles were submitted in support of the appellant's section 1151 DIC claim.  The submitted evidence showed that, in 1995, when the Veteran was diagnosed with bladder cancer, alternative methods of urinary diversion were in existence other than external collection bags, such as an ostomy appliance.  It was argued that VA medical personnel failed to exercise reasonable skill and care when they did not inform the Veteran and the appellant that this surgical option was available.  The appellant submitted a sworn statement noting that had the Veteran been informed of such alternatives, he "would have given greater consideration to surgery."  Additionally, it was argued that VA personnel "failed to give appropriate attention to the symptoms of Alzheimer's disease and dementia that were observed in the [V]eteran shortly after his diagnosis with bladder cancer" and these symptoms were not appropriately considered "when VA medical personnel and social workers counseled the veteran and his spouse as to treatment options for his life-threatening bladder cancer." 

Pursuant to a May 2004 Court order granting a Joint Motion filed by the Veteran's representative and VA's General Counsel, the RO obtained an opinion by an IME in March 2006, which was provided by A.M.-B., M.D.  Dr. M.-B. ultimately determined that the Veteran's death was not due to negligence on the part of the Boston, Massachusetts, VAMC.  Dr. M.-B. also commented on nine of the appellant's specific contentions regarding the impropriety of VA care as raised in her August 2002 brief.  Based on the IME opinion, the Board, in June 2008, denied the appellant's claim of entitlement to DIC benefits pursuant to section 1151.

As noted above, the appellant appealed the June 2008 Board decision to the Court and in February 2011, the Court vacated that decision and remanded the matters addressed therein for further development.  Specifically, the Board found that the IME opinion relied upon by the Board was inadequate and that the Board had failed to comply fully with the terms of the May 2004 Court order and the parties' Joint Motion.  The Court noted that in the Joint Motion, the parties had agreed that the Board failed to address all possible bases that could lead to service connection for the cause of the veteran's death in that there was no discussion of the Veteran's service treatment records (STRs) showing a diagnosis of a gonococcus infection of the urethra or his post-service medical records documenting complaints of hematuria.  The Court found that the Board was obligated to consider whether there was a connection between the Veteran's hematuria and his bladder cancer diagnosed in 1995, noting further that the Veteran had presented in April 1995 with history of gross hematuria, intermittent for 2 months, and that another record documented painless hematuria that had existed for the last 12 years.  

As to the IME opinion obtained on remand, the Court found it to be inadequate because the IME was not instructed to address the availability of specific alternative treatment options (urinary diversion alternatives) and whether the Veteran was a suitable candidate for such treatment or whether it was appropriate for VA medical
personnel to bring these alternative treatment options to the Veteran's attention Additionally, the Court found that the IME did not address the likelihood that the Veteran's bladder cancer was caused by service, that is, the in-service gonococcus infection and the hematuria symptoms that were evident within the one year after his separation from service, noting that the treatment that led to the 1995 diagnosis of bladder cancer was for hematuria.  The Court also determined that the IME should have been provided with copies of the medical articles and treatises provided by the appellant in 2004 and 2006.  The Court thus remanded the matters with instructions that the Board must again remand the claims further development.  

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should request that the physician who provided the March 2006 independent medical expert (IME) opinion, if he is still available, provide an addendum to that opinion that specifically addresses the following:

(1) whether there may have been a connection between the Veteran's in-service gonococcus infection and the hematuria symptoms that were evident within the one year after his separation from service and his bladder cancer diagnosed in 1995; 

(2) whether at the time that the Veteran was diagnosed with bladder cancer, alternative methods of urinary diversion (other than external collection bags) were in existence and, if so, whether the Veteran was a suitable candidate for such treatment.  The IME should also discuss whether it was appropriate for VA medical personnel to bring these alternative treatment options to the Veteran's attention and whether their failure to do so constituted a lack of reasonable skill and care;

(3) the likelihood that the Veteran had contracted schistosomiasis, a parasitic infection, during military service that presented as irritative bladder symptoms and hematuria following separation from service and, over a period of years, developed into squamous cell carcinoma of the bladder; and

(4) whether the Veteran's service-connected dementia and/or Alzheimer's disease significantly and materially contributed to the his decision to reject further possible treatment of his cancer, which in turn ultimately contributed to his cause of death.

The IME is to be provided with a copy of the claims folder, to include a copy of this remand, as well as copies of the articles and treatises submitted by the appellant in 2004 and 2006.

If the physician who provided the March 2006 IME opinion determines that any question posed in this remand is outside of his realm of expertise, he should so indicate and the RO/AMC should obtain an opinion regarding any such question from an appropriately qualified expert.

If the March 2006 physician is no longer available, the RO/AMC should obtain a new IME opinion that addresses the question presented in this remand as well as provides an opinion with respect to the questions posed in the Board's October 2004 remand and AOJ's June 2005 IME opinion request.

The reviewing physician should be informed that a complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  If the reviewer determines that he/she cannot provide an opinion on any of the issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer should be undertaken so that a definitive opinion can be obtained.)

2.  The RO/AMC must ensure that all medical opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the medical reviewer for necessary corrective action, as appropriate.  If any additional development is considered necessary, the RO should undertake that development.  

3.  After the development ordered in paragraphs 1 and 2 above has been completed, the RO/AMC should re-adjudicate the issues on appeal, which should include specific adjudication of the merits of the appellant's claim of service connection for the cause of the Veteran's death as discussed in the introduction above.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1)

